                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

  MICHAEL JEROME FOX                                            CIVIL ACTION
  VERSUS                                                        NO. 18-9694
  RANDY SEALS, ET AL.                                           SECTION “E”(4)


                                         ORDER

        The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the Chief United States Magistrate Judge, and the failure

of any party to file an objection to the Chief Magistrate Judge’s Report and

Recommendation, hereby approves the Report and Recommendation of the Chief United

States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

        IT IS ORDERED that Michael Jerome Fox’s Motion for Judgment on the

Pleadings1 is DENIED as premature.

                New Orleans, Louisiana, this 18th day of April, 2019.


                     ______________________ _____________
                         UNITED STATES DISTRICT JUDGE




1 R. Doc. 20.
